  Case 19-31903       Doc 50   Filed 01/06/21 Entered 01/07/21 08:42:57             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-31903
Asim Mohiuddin                               )
                                             )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

                ORDER MODIFYING DEBTOR'S PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

   1. Debtor's current Chapter 13 Plan is modified post confirmation by increasing the plan payment to
$639 a month beginning January 2021 until the end of the plan and to defer the current trustee default to
the end of the Plan.

  2. The Plan base shall remain the same.

  3. Nothing in this Order shall require the Trustee to perform collections from creditors pursuant to
any prior Plan.



                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: January 06, 2021                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
